DETAILED ACTION
Applicant's amendments and remarks, filed 11/15/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 6, 15, and 19 amended. Applicant’s amendment to claim 19 has overcome the previously filed 35 USC 112(b) rejection.  The following is a complete response to the 11/15/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Felder (US 2017/0252096) in view of Seow (US 2017/0007344).
Regarding claim 1, Felder teaches an end effector, comprising: a first jaw rotatably coupled to a second jaw at a jaw axle (212 rotatably coupled to 210 as in par. [0103] at a pivot as in at least Fig. 6) and rotatable about a pivot axis extending through the jaw axle (jaw 212 pivots about a pivot axis as in Fig. 6); a central pulley rotatably mounted to the jaw axle (pulley 408 as in Fig. 12); a pivot link rotatably coupled to the first jaw at a pivot axle (as in Fig. 12 with a pivot at 410); and a jaw cable looped around the central pulley (cable around 408) and operatively coupled to the pivot link such that linear movement of the jaw cable correspondingly causes the first jaw to rotate relative to the second jaw on the jaw axle and between open and closed positions while the second jaw remains stationary (Figs. 8b and 9, only 212 moves while 210 is stationary, where 212 and 210 are analogous to 412 and 410).Felder is silent regarding a central pulley rotatably mounted to the jaw axle and rotatable about the pivot axis.Seow teaches a central pulley rotatably mounted to the jaw axle and rotatable about the pivot axis (par. [0046] with pulley 122a for a first jaw is rotated about x1, and jaw 102a also rotates about the same axis).It would have been obvious to one of ordinary skill in the art to modify Felder by moving the central pulley to the same area as that of Seow. This would be a rearrangement of parts that would work equally well to actuate the jaws, as seen in Seow.
Regarding claim 2, Felder teaches wherein the first jaw provides one or more legs rotatable coupled to the pivot link at the pivot axle (410 coupled to 408 at the proximal end attached to 402).
Regarding claim 3, Felder teaches a cable anchor secured to the jaw cable to operatively couple the jaw cable to the pivot link (hub 404 as in par. [0121]).
Regarding claim 4, Felder teaches wherein the pivot link provides one or more translation members slidably engageable with a corresponding one or more jaw slots defined in the second jaw (par. [0128] 456 translates slidingly to allow for a knife through a jaw slot).
Regarding claim 5, Felder teaches the end effector further comprising an electrical conductor terminating at an electrode that supplies electrical energy to at least one of the first and second jaws (212w to supply current to electrode 212 on the upper jaw).
Regarding claim 6, Felder teaches a surgical tool comprising a drive housing (18 with actuation mechanism); and elongate shaft that extends from the drive housing (12);
an end effector arranged at a distal end of the elongate shaft (14) and including:
a first jaw rotatably coupled to a second jaw at a jaw axle (20 and 22 coupled at a jaw axle), and rotatable about a pivot axis extending through the jaw axle (jaw 212 pivots about a pivot axis as in Fig. 6);
a central pulley rotatably mounted to the jaw axle (pulley 408 as in Fig. 12);
a pivot link rotatably coupled to the first jaw at a pivot axle (as in Fig. 12 with a pivot at 410); and a jaw cable extending from the drive housing and looped around the central pulley (cable around 408) and operatively coupled to the pivot link such that linear movement of the jaw cable correspondingly causes the first jaw about the jaw axle and between open and closed positions while the second jaw remains stationary (Figs. 8b and 9, only 212 moves while 210 is stationary).Felder is silent regarding a central pulley rotatably mounted to the jaw axle and rotatable about the pivot axis.Seow teaches a central pulley rotatably mounted to the jaw axle and rotatable about the pivot axis (par. [0046] with pulley 122a for a first jaw is rotated about x1, and jaw 102a also rotates about the same axis).It would have been obvious to one of ordinary skill in the art to modify Felder by moving the central 
Regarding claim 7, Felder teaches a forceps device with a wrist interposing the end effector and elongate shaft (Fig. 17, end effector 436, wrist 430, and shaft 466), wherein the wrist includes:
a first linkage coupled to the second jaw (442); a second linkage rotatably coupled to the first linkage at a first axle (444 with axle at p3); and a third linkage rotatably coupled to the second linkage at a second axle (446 with axle at p4), wherein the second linkage is operatively coupled to the elongate shaft (446 coupled to 466 as in par. [0126] and Fig. 17) and the jaw cable passes through the first, second, and third linkages (428a-b pass through the linkages as in Fig. 17 and par. [0128]).
Regarding claim 8, Felder teaches the wrist as above and further the first and second axles are angularly offset from each other to enable articulation of the wrist in two dissimilar planes (p3 and p4 angularly offset enabling articulation along two different axes).
Regarding claim 9, Felder teaches the wrist, and teaches one or more drive cables extending from the drive housing and passing through the first, second, and third linkages (drive cables 454 going through the linkages as in Fig. 17), wherein selective actuation of the one or more drive cables causes articulation of the wrist (articulation of the cables 454 articulate the jaws as in at least par. [0128]).
Regarding claim 10, Felder teaches a distal end of each drive cable terminates at the first linkage or the second jaw (par. [0107] actuation cables with distal ends that couple to the bottom jaw).
Regarding claim 11, Felder teaches wherein the first jaw provides one or more legs rotatable coupled to the pivot link at the pivot axle (410 coupled to 408 at the proximal end attached to 402).
Regarding claim 12, Felder teaches a cable anchor secured to the jaw cable to operatively couple the jaw cable to the pivot link (hub 404 as in par. [0121]).
Regarding claim 13, Felder teaches wherein the pivot link provides one or more translation members slidably engageable with a corresponding one or more jaw slots defined in the second jaw (par. [0128] 456 translates slidingly to allow for a knife through a jaw slot).
Regarding claim 14, Felder teaches the end effector further comprising an electrical conductor terminating at an electrode that supplies electrical energy to at least one of the first and second jaws (212w to supply current to electrode 212 on the upper jaw).
Regarding claim 15, Felder teaches a method of operating a surgical tool, comprising: positioning the surgical tool adjacent a patient for operation (10 positioned adjacent tissue to treat tissue using the end effector), the surgical tool including a drive housing (18), and elongate shaft that extends from the drive housing (12), and an end effector arranged at a distal end of the elongate shaft (14), the end effector including:
a first jaw rotatably coupled to a second jaw at a jaw axle (212 rotatably coupled to 210 as in par. [0103] at a pivot as in at least Fig. 6); a central pulley rotatably mounted to the jaw axle (pulley 408 as in Fig. 12); a pivot link rotatably coupled to the first jaw at a pivot axle (as in Fig. 12 with a pivot at 410); and a jaw cable looped around the central pulley (cable around 408) and operatively coupled to the pivot link such that linear movement of the jaw cable correspondingly causes the first jaw to rotate about the jaw axle and between open and closed positions while the second jaw remains stationary (Figs. 8b and 9, only 212 moves while 210 is stationary).
Felder is silent regarding a central pulley rotatably mounted to the jaw axle and rotatable about the pivot axis.Seow teaches a central pulley rotatably mounted to the jaw axle and rotatable about the pivot axis (par. [0046] with pulley 122a for a first jaw is rotated about x1, and jaw 102a also rotates about the same axis).It would have been obvious to one of ordinary skill in the art to modify Felder by moving the central 
Regarding claim 16, Felder teaches wherein the first jaw provides one or more legs pivotably coupled to the pivot link at the pivot axle (402), and wherein actuating the jaw cable further comprises acting on the one or more legs with pivot link as the pivot link moves (the 406a-b acts on the legs); and Rotating the first jaw about the jaw axle as the one or more legs are acted on by the pivot link (410 rotated about jaw axle as leg is acted on by 402).
Regarding claim 17, Felder teaches the pivot link provides one or more translation members (translation member 456), the method further comprising:
slidably engaging the one or more translation members in a corresponding one or more jaw slots defined in the second jaw (par. [0128] 456 translates slidingly to allow for a knife through a jaw slot); and constraining the one or more translation members within the corresponding one or more jaw slots defined as the pivot link moves (456 constrained to the knife slot).
Regarding claim 18, Felder teaches the method further comprising operatively coupling the jaw cable to the pivot link with a cable anchor secured to the jaw cable (hub 404 as in par. [0121]).
Regarding claim 19, Felder teaches the end effector further comprises a wrist that interposes the end effector and the elongate shaft (wrist 16), the method further comprising supplying electrical energy to at least one of the first and second jaws with an electrical conductor extending from the drive housing, passing through the wrist, and terminating at an electrode (212w passes through wrist and drive housing to power an electrode 212e on jaw 212 analogous to jaw 412).
Regarding claim 20, Felder teaches wherein the jaw cable includes first and second ends that extend to the drive housing (406a and b), the method further comprising independently actuating the first and second ends using separate actuation mechanisms positioned within the drive housing (Par. [0120] with pull wires having two different actuation mechanisms).
Response to Arguments
Applicant’s arguments, see the remarks, filed 11/15/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seow as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794